             Case 1:17-cr-00357-LAK Document 469 Filed 01/28/20 Page 1 of 2



                                                                          425 Lexington Avenue, 14th Floor
                                                                          New York, New York 10017
                                                                          Tel: (646) 837-5151
                                                                          Fax: (646) 837-5150
                                                                          www.hsgllp.com

Daniel M. Sullivan
646-837-5132
dsullivan@hsgllp.com


                                                                          January 28, 2020

SUBMITTED VIA ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:     United States v. David Blaszczak et al., No. 17 Cr. 357 (LAK)

Dear Judge Kaplan:

        We write on behalf of Christopher Worrall to respectfully request that Mr. Worrall be permitted
to undertake the following travel. We have communicated with Mr. Worrall’s pre-trial services
officers in the District of Maryland and the Southern District of New York, and the officers do not
object to these requests. We have alerted the government, which likewise does not object to them.

        •   February 8-9, 2020: Travel to Pottstown, Pennsylvania for a field hockey tournament in
            which Mr. Worrall’s daughter is playing. Mr. Worrall will stay at a hotel the night of
            February 8, and the hotel information has been provided to pretrial.

Respectfully submitted,

/s/ Daniel M. Sullivan
Daniel M. Sullivan
Holwell Shuster & Goldberg LLP
425 Lexington Avenue, 14th Floor
New York, NY 10017
dsullivan@hsgllp.com
Attorneys for Christopher Worrall
            Case 1:17-cr-00357-LAK Document 469 Filed 01/28/20 Page 2 of 2


cc (by email): Ian McGinley
               Joshua Naftalis
               Assistant United States Attorneys


              Scott Holtzer
              Francesca Tessier-Miller
              Pre-Trial Services Officers
